        Case 3:18-cv-00283-SB        Document 92      Filed 02/14/19   Page 1 of 15




                            IN THE UNITED STATES DISTRICT
                              COURT FOR THE DISTRICT OF
                              OREGON PORTLAND DIVISION

STAY FROSTY ENTERPRISES LLC,                         Case No. 3:18-cv-00283-SB
an Oregon Limited Liability Company,

       Plaintiff,

v.                                                   Memorandum in Support of Motion
                                                     for Judgment on the Pleadings

AMAZON.COM INC., a Delaware Corporation;
TEESPRING.COM INC., a Delaware Corporation;
SUNFROG LLC, a Michigan Limited Liability
Company, and SPREADSHIRT INC., a Delaware
Corporation,

      Defendants.



James Edwin Bailey, III (922008)                          Robert T. Cruzen (080167)
Bailey & Yarmo LLP                                        Klarquist Sparkman, LLP
Attorney for Plaintiff Stay Frosty Enterprises LLC        Attorneys for Defendant Amazon
780 NW York Drive                                         One World Trade Center
Bend, OR 97701                                            121 SW Salmon Street, Ste. 1600
541-317-9000                                              Portland, OR 97204
jbailey@byllp.com                                         503-595-5300
                                                          rob.cruzen@klarquist.com

David H. Madden (080396)                                  John A. Di Giacomo
Mersenne Law                                              Eric W. Misterovich
Attorney for Sunfrog LLC                                  Revision Legal LLC
9600 SW Oak Street, Ste. 500                              444 Cass Street, Ste. D
Tigard, OR 97223                                          Traverse City, MI 49684
503-224-3745                                              231-714-0100
dhm@mersenne.com                                          john@rivisionlegal.com
                                                          eric@rivisionlegal.com

Anthony Weibell (238850)                                  Casey M. Nokes (076641)
Wilson Sonsini Goodrich & Rosati                          Cable Huston LLP
Attorney for Teespring.com Inc.                           Attorney for Spreadshirt Inc.
701 Fifth Ave., Suite 5100                                1001 SW 5th Avenue, Ste. 2000
Seattle WA 98104                                          Portland, OR 97201-1136
206-883-2500                                              503-224-3092
tglass@wsgr.com                                           cnokes@cablehuston.com
         Case 3:18-cv-00283-SB         Document 92       Filed 02/14/19      Page 2 of 15




    DEFENDANT SUNFROG’S MEMORANDUM IN SUPPORT OF MOTION FOR
                   JUDGMENT ON THE PLEADINGS


                                          INTRODUCTION

       This case concerns SunFrog’s sale of $1,465.92 worth of t-shirts that Stay Frosty alleges

infringe upon its copyright rights. (D’s Answer Exhibit 1, Declaration of Carol); (D’s Answer

Exhibit 2, Sales Records). Stay Frosty contends that it may proceed with a claim for copyright

infringement on an unregistered work and that it is eligible to receive statutory damages and

attorneys’ fees for works that achieved copyright registration after SunFrog allegedly began

infringing upon its works. Further, Stay Frosty alleges that it can proceed with a claim for

copyright infringement for works that were uploaded to SunFrog’s website by third-parties but

never sold, printed, or shipped by SunFrog. SunFrog asserts that, as to these theories of liability

and damages, Stay Frosty has failed to state a claim upon which relief can be granted and

judgment is proper as a matter of law. To that end, SunFrog moves and respectfully requests that

the Court dismiss Stay Frosty’s claims as a matter of law.

                                              FACTS

       Plaintiff Stay Frosty Enterprises, LLC (“Stay Frosty”) is a limited liability company

organized under the laws of the State of Oregon. (P’s Compl. ¶ 1). Stay Frosty is in the business

of designing original works of art for apparel and merchandise, such as coins, posters, and other

items primarily marketed through the Internet. (P’s Compl. ¶ 1).

       Defendant SunFrog, LLC (“SunFrog”) is a limited liability company organized under the

laws of the State of Michigan. (P’s Compl. ¶ 5). SunFrog provides an online service through

which users may sign up for an account, upload a design, and have that design printed on various

merchandise, such as t-shirts, sweatshirts, and coffee mugs. (D’s Answer Exhibit 1, Declaration

of Carol). Users who upload their designs to the SunFrog website may then either purchase these
         Case 3:18-cv-00283-SB          Document 92       Filed 02/14/19      Page 3 of 15




physical products directly from SunFrog or offer them for sale to third parties. (D’s Answer

Exhibit 1, Declaration of Carol). If a third-party purchases a t-shirt through the SunFrog website,

SunFrog facilitates the transaction and retains a portion of the purchase price as its service fee.

(D’s Answer Exhibit 1, Declaration of Carol). SunFrog does not create, upload, or curate the

user-generated designs listed on its website, and it has adopted a process to expeditiously

respond to notifications of claimed infringement and to terminate repeat infringers. Upon

notification from a rights holder, SunFrog reviews the notification to ensure that the claim is

valid and, if it is, removes the allegedly infringing design form its website. (D’s Answer Exhibit

1, Declaration of Carol). All users who upload designs to SunFrog’s website warrant that the

designs do not violate any intellectual property rights, and SunFrog reserves the right to

terminate and does terminate users upon violation of these terms. (D’s Answer Exhibit 1,

Declaration of Carol).

       Stay Frosty asserts that it is the holder of copyright rights in various graphical designs.

(P’s Compl. Table 1). Stay Frosty asserts on information and belief that SunFrog has made “sales

of sweatshirts and tee shirts bearing federally registered works of visual art that are owned by

Plaintiff… without consent (sic) permission or authorization.” (P’s Compl. ¶ 105). Stay Frosty

asserts that SunFrog has violated its rights in thirteen designs:

       1. “Sniper – One Shot One Kill”;
       2. “US Veteran — It Cannot be Inherited”;
       3. “Navy Snipes a Gang”;
       4. “Navy Jolly Roger”;
       5. “Corpsman EST 1898”;
       6. “Navy Jolly Roger Iyaoyas”;
       7. “Navy Snipes”;
       8. “Navy Submarine Force Grim Reaper”;
       9. “Jolly Roger — Sea is Ours”;
       10. “Navy Rate”;
       11. “Navy Chief — Tried Tempered and Trued”;
       12. “Seabees”; and
       13. Vietnam Veteran Dragon.”
         Case 3:18-cv-00283-SB         Document 92       Filed 02/14/19     Page 4 of 15




(P’s Compl. ¶ 118). Stay Frosty alleges that it has “lost substantial revenue from Defendant

SunFrog’s unlawful and willful copying of Plaintiff’s copyrighted works” and seeks statutory

damages and attorneys’ fees for these alleged wrongs. (P’s Compl. ¶¶ 119, 216).

       Prior to the filing of this motion, Stay Frosty provided SunFrog with a list of links

evidencing the products that Stay Frosty alleges infringe upon its copyright rights. (D’s Answer

Exhibit 3, List of Links). Upon receiving this list, SunFrog provided Stay Frosty with its sales

records for the products reflected in Stay Frosty’s links. (D’s Answer Exhibit 1, Declaration of

Carol); (D’s Answer Exhibit 2, Sale Records). These sales records are a complete and accurate

list of the gross sales of SunFrog attributable to the works identified by Stay Frosty. (D’s Answer

Exhibit 1, Declaration of Carol). These records show that SunFrog received $1,140.13 in gross

sales from merchandise bearing Stay Frosty’s “Navy Jolly Roger” design, $39.00 in gross sales

from merchandise bearing Stay Frosty’s “Navy Snipes a Gang,” $141.88 in gross sales from

merchandise bearing Stay Frosty’s “US Veteran It Cannot Be Inherited,” $22.99 in gross sales

from merchandise bearing Stay Frosty’s “US Navy Snipe,” and a total of $121.92 in gross sales

for three unregistered works (collectively, “Unregistered Works”): ( SunFrog SKUs 313062960,

313063057, 313063132, and 82226633) (collectively, “Sold Works”). (D’s Answer Exhibit 1,

Declaration of Carol); (D’s Answer Exhibit 2, Sale Records). SunFrog has not sold merchandise

bearing the other works alleged in Plaintiff’s Complaint (“Unsold Works”). (D’s Answer Exhibit

1, Declaration of Carol); (D’s Answer Exhibit 2, Sale Records).

       “Navy Jolly Roger” was first uploaded and published on the SunFrog website on August

22, 2015. (D’s Answer Exhibit 1, Declaration of Carol). Stay Frosty alleges that “Navy Jolly

Roger” is the subject of copyright registration VA 1-997-320, which lists a first publication date

of January 1, 2007 and has an effective registration date of December 31, 2015. (P’s Compl.

Table 1, Exhibit B). “Navy Snipes a Gang” was first uploaded and published on the SunFrog
         Case 3:18-cv-00283-SB         Document 92       Filed 02/14/19     Page 5 of 15




website on December 12, 2015. (D’s Answer Exhibit 1, Declaration of Carol). “Navy Snipes a

Gang” is the subject of copyright registration VA 2-071-327, which lists a first publication date

of January 1, 2014 and has an effective registration date of June 28, 2017. (P’s Compl. Table 1,

Exhibit B). “US Veteran It Cannot Be Inherited” was first uploaded and published on the

SunFrog website on December 9, 2016. (D’s Answer Exhibit 1, Declaration of Carol). “US

Veteran It Cannot Be Inherited” is the subject of copyright registration PA 2-012-449, which

lists a first publication date of November 5, 2015 and has an effective registration date of

November 5, 2015. (P’s Compl. Table 1, Exhibit B). “US Navy Snipe” was first uploaded and

published on the SunFrog website on October 17, 2017. (D’s Answer Exhibit 1, Declaration of

Carol). “US Navy Snipe” is the subject of copyright registration VA 1-997-312, which lists a

first publication date of January 6, 2016 and has an effective registration date of January 7, 2016.

(P’s Compl. Table 1, Exhibit B).

     Title         Copyright       Date of First       Date of          Date Posted      Eligible
                    Reg. No.       Publication       Registration           on             for
                                                                       SunFrog.com      Statutory
                                                                                        Damages
  Navy Jolly      VA 1-997-         01/01/2007        12/31/2015        08/22/2015         No
     Roger           320
 Navy Snipes      VA 2-071-         01/01/2014        06/28/2017        12/12/2015             No
     a Gang          327
  US Veteran     PA 2-012-449       11/05/2015        11/05/2015        12/09/2016             Yes
 It Cannot Be
    Inherited
   US Navy         VA 1-997-        01/06/2016        01/07/2016        10/17/2017             Yes
      Snipe          312


                                      LEGAL STANDARD

       Pursuant to Rule 12(c), “[a]fter the pleadings are closed-but early enough not to delay

trial—a party may move for judgment on the pleadings.” “Judgment on the pleadings is proper

when the moving party clearly establishes on the face of the pleadings that no material issue of

fact remains to be resolved and that it is entitled to judgment as a matter of law.” Hal Roach
         Case 3:18-cv-00283-SB          Document 92       Filed 02/14/19      Page 6 of 15




Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1550 (9th Cir. 1990) (citing Doleman

v. Meiji Mutual Life Ins. Co., 727 F.2d 1480, 1482 (9th Cir. 1984)). The factual allegations of the

non-moving party must be accepted as true. Id. (citing Doleman, 727 F.2d at 1482). When Rule

12(c) is used to raise the defenses of failure to state a claim, a court may grant the motion “only

if it is clear that no relief could be granted under any set of facts that could be proven consistent

with the allegations.” McGlinchy v. Shell Chem. Co., 845 F.2d 802, 810 (9th Cir. 1988) (quoting

Hishon v. King & Spalding, 467 U.S. 69, 73 (1984)). In considering a motion for judgment on

the pleadings the court may not rely on evidence outside of the pleadings. Hal Roach Studios,

896 F.3d at 1550. If outside evidence is considered, the motion should be treated as a motion for

summary judgment. Id; also Fed. R. Civ. P. 12(d).

       Rule 12(d) states, “[i]f, on a motion under rule… 12(c), matters outside the pleadings are

presented to and not excluded by the court, the motion must be treated as one for summary

judgment under Rule 56. All parties must be given a reasonable opportunity to present all the

material that is pertinent to the motion.” Where the nonmoving party bears the burden of proof at

trial on a dispositive issue, summary judgment may be made in reliance solely on the pleadings,

depositions, answers to interrogatories, and admissions on file, and, pursuant to Rule 56(e), the

nonmoving party must go beyond the pleadings to show that there is a genuine issue for trial. See

Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). Thus, were the nonmovant is unable to do so,

summary judgment is proper in favor of the moving party.

           a. Defendant cannot proceed with a claim for infringement of the Unregistered
              Works because it has not sought or obtained registration of those works.

       It is axiomatic that, under 17 U.S.C. § 411, “no civil action for infringement of the

copyright in any United States work shall be instituted until preregistration or registration of the

copyright claim has been made in accordance with this title.” Though Defendant has requested
         Case 3:18-cv-00283-SB         Document 92        Filed 02/14/19     Page 7 of 15




compensation from SunFrog for its alleged infringement of the Unregistered Works, Plaintiff has

not applied for or obtained copyright registration for the Unregistered Works.

       Consequently, Defendants seek dismissal of Plaintiff’s copyright infringement claim to

the extent it seeks redress related to the Unregistered Works. Cosmetic Ideas, Inc. v.

IAC/Interactivecorp., 606 F.3d 612, 621 (9th Cir. 2010) (discussing the 9th Circuit’s adoption of

the application approach to determining registration under the Copyright Act). Since Plaintiff has

failed to plead that it holds a registration for the Unregistered Works, Plaintiff’s claims must be

dismissed with prejudice as to those works as a matter of law.

           b. Defendant cannot proceed with claims for statutory damages as to the
              Unregistered Works or for those registrations granted after infringement
              started.

       Pursuant to 17 U.S.C. § 412,

               no award of statutory damages or of attorneys’ fees, as provided by sections 504
               and 505, shall be made for—

               (1) any infringement of copyright in an unpublished work commenced before the
                   effective date of its registration; or
               (2) any infringement of copyright commenced after first publication of the work
                   and before the effective date of its registration, unless such registration is
                   made within three months after first publication of the work.

Plaintiff seeks a statutory damages award against Defendant, as well as attorneys’ fees. (P’s

Compl. ¶ 216) (“Plaintiff is entitled to recover from Defendants the damages sustained by

Plaintiff as a result of Defendants’ wrongful acts in an amount subject to proof at trial, statutory

damages, attorneys fees and costs, or any combination thereof.”); see also (P’s Compl. Prayer for

Relief) (“Order that each Defendant be required to pay Plaintiff statutory damages, pursuant to

17 U.S.C. §504(c).”).

       Defendant admits that Plaintiff’s “Navy Snipes a Gang” was first published on the

SunFrog website on December 12, 2015. (D’s Answer Exhibit 1, Declaration of Carol); (D’s

Answer Exhibit 2, Sales Records). According to Plaintiff’s registration certificate, “Navy Snipes
         Case 3:18-cv-00283-SB          Document 92       Filed 02/14/19      Page 8 of 15




a Gang” was first published on January 1, 2014. (P’s Compl. Exhibit B). The effective date of

Plaintiff’s registration for “Navy Snipes a Gang” is June 28, 2017. (P’s Compl. Exhibit B).

Therefore, Plaintiff’s “Navy Snipes a Gang” is ineligible for both statutory damages and

attorneys’ fees because Defendant’s alleged infringement commenced after the first publication

of the work and registration was made greater than three months after the first publication of the

work. Defendant also admits that Plaintiff’s “Navy Jolly Roger” was first published on the

SunFrog website on August 22, 2015. (D’s Answer Exhibit 1, Declaration of Carol); (D’s

Answer Exhibit 2, Sales Records). According to Plaintiff’s registration certificate, “Navy Jolly

Roger” was first published on January 1, 2007. (P’s Compl. Exhibit B). The effective date of

Plaintiff’s registration for “Navy Jolly Roger” is December 31, 2015. Consequently, “Navy Jolly

Roger” is also ineligible for both statutory damages and attorneys’ fees. Consequently, Plaintiff’s

claim for statutory damages and attorneys’ fees must be dismissed, or, in the alternative, stricken,

as a matter of law. See Beijing Ciwen Film and Television Production Co. v. New Tang Dynasty,

2014 WL 12614473, fn 3 (C.D. Cal. 2014) (“Courts have dismissed claims for statutory damages

and attorneys’ fees under the Copyright Act on motions to dismiss.”); Kent v. Universal Studios,

Inc., 2008 WL 11338293 (C.D. Cal. 2008) (granting motion to dismiss and stating, “[a]ttorneys

fees and statutory damages are not available under the Copyright Act because Kent did not

register his work until after the alleged infringement commenced.”); Vivo Per Lei, Inc. v.

Bruchim, 2012 WL 13012883 (C.D. Cal. 2012) (dismissing/striking attempt to pursue statutory

damages and/or attorney’s fees).

       Similarly, Plaintiff’s Unregistered Works are not eligible for statutory damages or

attorneys’ fees because Plaintiff did not obtain a registration certificate prior to infringement.

Akar, Inc. v. Foreign Exchange, Inc., 2009 WL 10673204 (C.D. Cal. 2009) (“The Court agrees

with Defendants that, as a matter of law, Akar cannot seek statutory damages based on alleged
         Case 3:18-cv-00283-SB           Document 92        Filed 02/14/19      Page 9 of 15




infringement of an unregistered copyright.”). For this reason, any claim to statutory damages or

attorneys’ fees purportedly arising out of the Unregistered Works must be barred.

    2. Dismiss claims for un-printed works as prohibited by the DMCA safe harbor and
       for failure to allege facts getting around DMCA.

        Stay Frosty has asserted that SunFrog may be held liable for copyright infringement for

works that were uploaded to its website by its users and that were not ultimately printed or sold

by SunFrog (the Unsold Works). More specifically, paragraphs 106-107 and 110-118 of Stay

Frosty’s Complaint describe various designs alleged to have been created and copyrighted by

Stay Frosty that have not been printed on merchandise or sold by SunFrog. (P’s Compl. ¶ 106-

07, 110-18); (D’s Answer Exhibit 1, Declaration of Carol); (D’s Answer Exhibit 2, Sales

Records). SunFrog asserts that, to the extent that it has not printed or sold the designs alleged to

have been infringed by Stay Frosty, Stay Frosty’s claims are precluded as a matter of law

because it has failed to allege that SunFrog did not act expeditiously to remove those items from

its website upon receiving a proper notice under the Digital Millennium Copyright Act.

        Section 512 of the Digital Millennium Copyright Act (“DMCA”) grants a safe harbor

from copyright liability for service providers, which are defined as “provider[s] of online

services or network access, or the operator[s] of facilities therefore.” 17 U.S.C.

§§512(c),(k)(1)(B). Under the DMCA, service providers cannot be held monetarily liable “by

reason of… storage” of infringing material at the direction of a user, as long as they “have no

specific knowledge that the material is infringing, and as long as they take expeditious action to

remove infringing content upon receiving a complaint.” Greg Young Publ’g, Inc. v. Zazzle, Inc.,

No. 2:16-CV-04587-SVW-KS, 2017 WL 2729584, at *5-6 (C.D. Cal. May 1, 2017) (quoting 17

U.S.C.§ 512(c)(1)(A)). To be eligible for the DMCA’s safe harbor, a service provider must show

that it “did not receive a financial benefit directly attributable to the infringing activity, in a case

in which the service provider has the right and ability to control such activity.” 17 U.S.C. §
        Case 3:18-cv-00283-SB          Document 92        Filed 02/14/19      Page 10 of 15




512(c)(1)(B). A service provider must also show that it has implemented a policy that provides

for the termination of repeat offenders and that it “accommodates and does not interfere with

standard technical measures” used by copyright owners to “identify and protect their

copyrights.” 17 U.S.C. § 512(i)(1).

       To be eligible for this safe harbor, a defendant must first establish that it is a service

provider, which is defined as “a provider of online services or network access, or the operator[s]

of facilities therefore.” 17 U.S.C. § 512(k)(1)(B). This definition of “service provider” is

considered by courts to be very broad, and prior courts examining this issue have remarked that

“it is difficult to imagine any online service that the definition would not encompass.” Zazzle at

*6. Zazzle, a print on demand provider with a business model identical to SunFrog, has been

found to be a service provider under the DMCA. Id. at *7. Other websites that host user-

uploaded images and videos have also been found to fall under the definition of “service

provider.” See UMG Recordings, Inc. v. Shelter Capital Partners LLC, 718 F.3d 1006, 1016 (9th

Cir. 2013) (finding Veoh.com to be a service provider); Viacom Int’l, Inc. v. YouTube, Inc., 676

F.3d 19, 39 (2nd Cir. 2012) (finding YouTube to be a service provider); Wolk v. Kodak Imaging

Network, Inc., 840 F. Supp. 2d 727, 744 (S.D.N.Y. 2012) (finding Photobucket to be a service

provider).

       Here, SunFrog is clearly a service provider. SunFrog, like Zazzle, provides third-party

users with the ability to upload their created designs to be printed on t-shirts and other clothing

items and merchandise. (D’s Answer Exhibit 1, Declaration of Carol); (P’s Compl. ¶ 5)

(describing SunFrog as “engaged in the business of selling, advertising, marketing, printing and

shipping clothing orders for products, primarily via the internet, bearing designs”). SunFrog did

not upload or publish the Unsold Works on its website; SunFrog has provided its service to third
         Case 3:18-cv-00283-SB          Document 92        Filed 02/14/19      Page 11 of 15




parties and the Unsold Works were uploaded and offered for sale through its website by those

third parties. (D’s Answer Exhibit 1, Declaration of Carol).

         Second, a service provider may not take advantage of the DMCA’s safe harbor if it has

“actual knowledge that the material or an activity using the material on the system or network is

infringing,” or, if “in the absence of such actual knowledge,” it is “aware of facts or

circumstances from which infringing activity is apparent.” 17 U.S.C. § 512(c)(1)(A)(i)-(ii).

Courts have remarked that the “constructive knowledge clause has been construed so narrowly in

the Ninth Circuit that it is questionable whether it retains any independent meaning.” Zazzle at *7

(citing Perfect 10, Inc. v. CCBill, LLC, 488 F.3d 1101, 1114 (9th Cir. 2007)). Under this test, a

“service provider will not be found to have knowledge of infringement unless (1) the copyright

holder submits a complaint that complies with the DMCA’s procedural requirements…; or (2) a

third-party submits a sufficiently specific complaint about potential infringement.” Zazzle at *7

(citing UMG Recordings, Inc. v. Shelter Capital Partners, LLC, 718 F.3d 1006, 1025) (9th Cir.

2013).

         Stay Frosty has failed to plead, and cannot provide evidence, that SunFrog had specific

knowledge of particular infringing activity and failed to take action. Instead, SunFrog acted

expeditiously to remove any content identified by Stay Frosty as infringing. (D’s Answer Exhibit

1, Declaration of Carol). Therefore, such knowledge cannot be imputed to SunFrog to deny it

safe harbor under the DMCA.

         Third, to be eligible for the DMCA’s safe harbor, a service provider must show that it

“did not receive a financial benefit directly attributable to the infringing activity, in a case in

which the service provider has the right and ability to control such activity.” 17 U.S.C. §

512(c)(1)(B). In Zazzle, Zazzle was found to have received a financial benefit from the sale of
        Case 3:18-cv-00283-SB           Document 92       Filed 02/14/19      Page 12 of 15




merchandise when it sold physical products bearing images uploaded by its third-party users.

Zazzle at *7.

       SunFrog has admitted that it received a financial benefit from the sale of the Sold Works

uploaded by users to its website and that it had the right and ability to control the sale, printing,

and delivery of the Sold Works to third parties. (D’s Answer Exhibit 1, Declaration of Carol);

(D’s Answer Exhibit 2, Sales Records). For the Unsold Works, which were never sold, printed,

or shipped to third parties, SunFrog received no financial benefit, and it had no right or ability to

control them, nor has Stay Frosty made such an allegation in its Complaint. (D’s Answer Exhibit

1, Declaration of Carol); (D’s Answer Exhibit 2, Sales Records). As examined in Zazzle:

                A service provider will not be found to have “the right and ability to control”
                infringing activity simply because it has the general ability to remove infringing
                material and terminate the accounts of repeat infringers. (Citation omitted). Nor
                does “limited monitoring… for ‘apparent’ infringements” amount to such a right.
                Rather, the service provider will not be found to have the right and ability to
                control the activities of its users unless it exerts “substantial influence” over these
                activities. (Citation omitted). Such influence will be found where the service
                provider plays an active role in selecting, monitoring, or marketing user content.

Zazzle at *7. SunFrog receives no financial benefit when users upload designs to its website and

do not sell them, and Stay Frosty has not alleged and cannot prove that SunFrog exerted

“substantial influence” over the activities of its users or played an active role in selecting,

monitoring, or marketing user content. (D’s Answer Exhibit 1, Declaration of Carol). Zazzle

makes clear that the sale, printing, and delivery of the Sold Works “does not preclude [SunFrog]

from invoking § 512(c) with respect to images that were displayed on its website but never

printed on physical products.” Zazzle at *8. For these reasons, Plaintiff’s claims related to the

Unsold Works are barred by the immunity provided by § 512 of the DMCA and must be

dismissed as a matter of law because there is no genuine issue of material fact that Defendant is

eligible for the safe harbor of 17 USC § 512, the Digital Millennium Copyright Act, because it is
           Case 3:18-cv-00283-SB      Document 92        Filed 02/14/19     Page 13 of 15




an online service provider and Plaintiff did not engage in the required “notice and takedown”

process.

                                         CONCLUSION

       For the foregoing reasons, SunFrog respectfully requests that the Court grant judgment

on the pleadings as to: (1) Stay Frosty’s request to proceed with a claim for copyright

infringement on unregistered works; (2) Stay Frosty’s request to obtain statutory damages and

attorneys’ fees for works that have not achieved copyright registration, are not subject to a

copyright application, or that achieved copyright registration after SunFrog allegedly began

infringing upon its works; and (3) Stay Frosty’s request to proceed with copyright claims for

unsold goods, which are barred under the Digital Millennium Copyright Act as a matter of law.



Respectfully submitted this _14 day of February, 2019.

                                              SunFrog, LLC

                                              By: _/s/ David Madden______________
                                              David H. Madden (080396)
                                              Mersenne Law
                                              Local counsel for SunFrog, LLC
                                              9600 SW Oak Street, Ste. 500
                                              Tigard, OR 97223
                                              503-224-3745
                                              dhm@mersenne.com

                                              John Di Giacomo (pro hac vice)
                                              Eric Misterovich (pro hac vice)
                                              Revision Legal, PLLC
                                              Lead counsel for SunFrog, LLC
                                              444 Cass St. Suite D
                                              Traverse City, MI 49684
                                              231-714-0100
                                              john@revisionlegal.com
                                              eric@revisionlegal.com
       Case 3:18-cv-00283-SB        Document 92      Filed 02/14/19    Page 14 of 15




                              CERTIFICATE OF SERVICE

I hereby certify that on February 14, 2019, I electronically filed the foregoing Memorandum in
Support of Motion for Judgment on the Pleadings by using the ECF system which has provided
notice to all attorneys of record.


Dated: February 14, 2019                   By: ___/S/ JOHN DI GIACOMO_
                                           John Di Giacomo (pro hac vice)
                                           Eric Misterovich (pro hac vice)
                                           Revision Legal, PLLC
                                           Lead counsel for SunFrog, LLC
                                           444 Cass St. Suite D
                                           Traverse City, MI 49684
                                           231-714-0100
                                           john@revisionlegal.com
                                           eric@revisionlegal.com
        Case 3:18-cv-00283-SB         Document 92       Filed 02/14/19    Page 15 of 15




                     CERTIFICATE OF COMPLIANCE WITH LR 7-1

I hereby certify that, consistent with LR 7-1, I attempted to meet and confer with opposing counsel
concerning the relief requested by this motion on February 5, 6, 7, 8, and 11, 2019, but opposing
counsel refused to meet and confer.


Dated: February 14, 2019                     By: ___/S/ JOHN DI GIACOMO_
                                             John Di Giacomo (pro hac vice)
                                             Eric Misterovich (pro hac vice)
                                             Revision Legal, PLLC
                                             Lead counsel for SunFrog, LLC
                                             444 Cass St. Suite D
                                             Traverse City, MI 49684
                                             231-714-0100
                                             john@revisionlegal.com
                                             eric@revisionlegal.com
